        Case 3:18-cv-01865-RS Document 173 Filed 01/13/19 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, SBN 267308
     ANNA T. FERRARI, SBN 261579
 4   TODD GRABARSKY, SBN 286999
     R. MATTHEW WISE, SBN 238485
 5   NOREEN P. SKELLY, SBN 186135
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-6053
 8    Fax: (916) 324-8835
      E-mail: Gabrielle.Boutin@doj.ca.gov
 9   Attorneys for State of California, by and through
     Attorney General Xavier Becerra
10
     (Additional counsel listed on signature panel)
11

12                           IN THE UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN FRANCISCO DIVISION

15

16

17   STATE OF CALIFORNIA, by and through
     Attorney General Xavier Becerra;                     3:18-cv-01865
18   COUNTY OF LOS ANGELES; CITY OF
19   LOS ANGELES; CITY OF FREMONT;
     CITY OF LONG BEACH; CITY OF                          NOTICE OF FILING OF UPDATED
20   OAKLAND; CITY OF STOCKTON,                           TRIAL DECLARATION OF ANDREW J.
                                                          WESTALL
21                                           Plaintiff,

22                  v.
                                                          Dept:         3
23                                                        Judge:        The Honorable Richard G.
     WILBUR L. ROSS, JR., in his official                               Seeborg
24   capacity as Secretary of the U.S.                    Trial Date:   January 7, 2019
     Department of Commerce; U.S.                         Action Filed: March 26, 2018
25   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
26   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
27
                                         Defendants.
28

                                Notice of Filing of Updated Trial Declaration of Andrew J. Westall (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 173 Filed 01/13/19 Page 2 of 4



 1          Plaintiffs hereby submit the trial declaration of witness Andrew J. Westall, originally filed

 2   on December 28, 2018 (ECF No. 131), and as modified by the Court’s Order Re: Defendants’

 3   Motion in Limine and Objections to Plaintiffs Trial Declarations dated January 11, 2019 (ECF

 4   No. 168). A copy of the updated declaration is attached hereto as Exhibit 1.

 5

 6   Dated: January 13, 2019                        Respectfully submitted,
 7                                                  XAVIER BECERRA
                                                    Attorney General of California
 8                                                  ANTHONY R. HAKL
                                                    Supervising Deputy Attorney General
 9                                                  GABRIELLE D. BOUTIN
                                                    ANNA T. FERRARI
10
                                                    TODD GRABARSKY
11                                                  NOREEN P. SKELLY
                                                    R. MATTHEW WISE
12                                                  Deputy Attorneys General

13
                                                    /s/ Anna T. Ferrari
14                                                  ANNA T. FERRARI
                                                    Deputy Attorney General
15                                                  Attorneys for Plaintiff State of California, by and
                                                    through Attorney General Xavier Becerra
16

17
     Dated: January 13, 2018                        /s/ Charles L. Coleman
18                                                  CHARLES L. COLEMAN III, SBN 65496
                                                    DAVID I. HOLTZMAN
19                                                  HOLLAND & KNIGHT LLP
                                                    50 California Street, 28th Floor
20
                                                    San Francisco, CA 94111
21                                                  Telephone: (415) 743-6970
                                                    Fax: (415) 743-6910
22                                                  Email: charles.coleman@hklaw.com
                                                    Attorneys for Plaintiff County of Los Angeles
23

24

25

26

27

28
                                                        1
                                Notice of Filing of Updated Trial Declaration of Andrew J. Westall (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 173 Filed 01/13/19 Page 3 of 4



 1   Dated: January 13, 2019                       MIKE FEUER
                                                   City Attorney for the City of Los Angeles
 2
                                                   /s/ Valerie Flores
 3                                                 VALERIE FLORES, SBN 138572
                                                   Managing Senior Assistant City Attorney
 4                                                 200 North Main Street, 7th Floor, MS 140
                                                   Los Angeles, CA 90012
 5                                                 Telephone: (213) 978-8130
                                                   Fax: (213) 978-8222
 6                                                 Email: Valerie.Flores@lacity.org

 7
     Dated: January 13, 2019                       HARVEY LEVINE
 8                                                 City Attorney for the City of Fremont

 9                                                 /s/ Harvey Levine
                                                   SBN 61880
10                                                 3300 Capitol Ave.
                                                   Fremont, CA 94538
11                                                 Telephone: (510) 284-4030
                                                   Fax: (510) 284-4031
12                                                 Email: hlevine@fremont.gov

13
     Dated: January 13, 2019                       CHARLES PARKIN
14                                                 City Attorney for the City of Long Beach

15                                                 /s/ Michael J. Mais
                                                   MICHAEL K. MAIS, SBN 90444
16                                                 Assistant City Attorney
                                                   333 W. Ocean Blvd., 11th Floor
17                                                 Long Beach CA, 90802
                                                   Telephone: (562) 570-2200
18                                                 Fax: (562) 436-1579
                                                   Email: Michael.Mais@longbeach.gov
19
20   Dated: January 13, 2019                       BARBARA J. PARKER
                                                   City Attorney for the City of Oakland
21
                                                   /s/ Erin Bernstein
22                                                 MARIA BEE
                                                   Special Counsel
23                                                 ERIN BERNSTEIN, SBN 231539
                                                   Supervising Deputy City Attorney
24                                                 MALIA MCPHERSON
                                                   Attorney
25                                                 City Hall, 6th Floor
                                                   1 Frank Ogawa Plaza
26                                                 Oakland, California 94612
                                                   Telephone: (510) 238-3601
27                                                 Fax: (510) 238-6500
                                                   Email: ebernstein@oaklandcityattorney.org
28
                                                       2
                               Notice of Filing of Updated Trial Declaration of Andrew J. Westall (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 173 Filed 01/13/19 Page 4 of 4



 1   Dated: January 13, 2019                        JOHN LUEBBERKE
                                                    City Attorney for the City of Stockton
 2
                                                    /s/ John Luebberke
 3                                                  SBN 164893
                                                    425 N. El Dorado Street, 2nd Floor
 4                                                  Stockton, CA 95202
                                                    Telephone: (209) 937-8333
 5                                                  Fax: (209) 937-8898
                                                    Email: John.Luebberke@stocktonca.gov
 6

 7    Dated: January 13, 2019                       DANNIS WOLIVER KELLEY
                                                    SUE ANN SALMON EVANS, SBN 151562
 8                                                  KEITH A. YEOMANS, SBN 245600
 9                                                  /s/ Keith A. Yeomans
                                                    115 Pine Avenue, Suite 500
10                                                  Long Beach, CA 90802
                                                    Telephone: 562.366.8500
11                                                  Facsimile: 562.366.8505
                                                    KYeomans@dwkesq.com
12
                                                    Attorneys for Plaintiff-Intervenor
13                                                  Los Angeles Unified School District
14
                                         FILER’S ATTESTATION
15
            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that
16
      concurrence in the filing of this document has been obtained from all signatories above.
17
      Dated: January 13, 2019                                /s/ Anna T. Ferrari
18                                                           ANNA T. FERRARI
19
20

21

22

23

24

25

26

27

28
                                                        3
                                Notice of Filing of Updated Trial Declaration of Andrew J. Westall (3:18-cv-01865)
Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 1 of 16




                 EXHIBIT 1
      Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 2 of 16



 1    XAVIER BECERRA
      Attorney General of California
 2    MARK R. BECKINGTON
      ANTHONY R. HAKL
 3    Supervising Deputy Attorneys General
      GABRIELLE D. BOUTIN, SBN 267308
 4    ANNA T. FERRARI, SBN 261579
      TODD GRABARSKY, SBN 286999
 5    R. MATTHEW WISE, SBN 238485
      NOREEN P. SKELLY, SBN 186135
 6    Deputy Attorneys General
        1300 I Street, Suite 125
 7      P.O. Box 944255
        Sacramento, CA 94244-2550
 8      Telephone: (916) 210-6053
        Fax: (916) 324-8835
 9      E-mail: Gabrielle.Boutin@doj.ca.gov
      Attorneys for Plaintiff State of California, by and
10    through Attorney General Xavier Becerra
11    (Additional counsel listed on following page)
12
                              IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15

16

17   STATE OF CALIFORNIA, by and through                  3:18-cv-01865
     Attorney General Xavier Becerra,
18
                                             Plaintiff,
19                                                        TRIAL DECLARATION OF ANDREW J.
                    v.                                    WESTALL
20

21   WILBUR L. ROSS, JR., in his official                 Dept:         3
     capacity as Secretary of the U.S.                    Judge:        The Honorable Richard G.
22   Department of Commerce; U.S.                                       Seeborg
     DEPARTMENT OF COMMERCE; RON                          Trial Date:   January 7, 2019
23   JARMIN, in his official capacity as Acting           Action Filed: March 26, 2018
     Director of the U.S. Census Bureau; U.S.
24   CENSUS BUREAU; DOES 1-100,

25                                       Defendants.

26

27

28
      Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 3 of 16



 1

 2

 3   Additional counsel:                         Barbara J. Parker
                                                 City Attorney for the City of Oakland
 4   Charles L. Coleman III, SBN 65496           Maria Bee
                                                 Chief Assistant City Attorney
 5   David I. Holtzman                           Erin Bernstein, SBN 231539
     HOLLAND & KNIGHT LLP                        Supervising Deputy City Attorney
 6   50 California Street, 28th Floor            Malia McPherson
     San Francisco, CA 94111                     Deputy City Attorney
 7   Telephone: (415) 743-6970                   City Hall, 6th Floor
     Fax: (415) 743-6910                         1 Frank Ogawa Plaza
 8   Email: charles.coleman@hklaw.com            Oakland, California 94612
                                                 Telephone: (510) 238-3601
 9                                               Fax: (510) 238-6500
     Mike Feuer                                  Email: ebernstein@oaklandcityattorney.org
10   City Attorney for the City of Los Angeles
     Kathleen A. Kenealy, SBN 212289
11   Senior Assistant City Attorney              John Luebberke, SBN 164893
     Valerie Flores, SBN 138572                  City Attorney for the City of Stockton
12   Managing Senior Assistant City Attorney     425 N. El Dorado Street, 2nd Floor
     200 North Main Street, 7th Floor, MS 140    Stockton, CA 95202
13   Los Angeles, CA 90012                       Telephone: (209) 937-8333
     Telephone: (213) 978-8130                   Fax: (209) 937-8898
14   Fax: (213) 978-8222                         Email: John.Luebberke@stocktonca.gov
     Email: Valerie.Flores@lacity.org
15
                                                 Sue Ann Salmon Evans, SBN 151562
16   Harvey Levine, SBN 61880                    SEvans@DWKesq.com
     City Attorney for the City of Fremont       Keith A. Yeomans, SBN 245600
17   3300 Capitol Ave.
     Fremont, CA 94538                           KYeomans@DKWesq.com
18   Telephone: (510) 284-4030                   DANNIS WOLIVER KELLEY
     Fax: (510) 284-4031                         115 Pine Avenue, Suite 500
19   Email: hlevine@fremont.gov                  Long Beach, CA 90802
                                                 Telephone: 562.366.8500
20                                               Fax: 562.366.8505
     Charles Parkin                              Attorneys for Plaintiff-Intervenor
21   City Attorney for the City of Long Beach    Los Angeles Unified School District
      Michael K. Mais, SBN 90444
22   Assistant City Attorney
     333 W. Ocean Blvd., 11th Floor
23   Long Beach CA, 90802
     Telephone: (562) 570-2200
24   Fax: (562) 436-1579
     Email: Michael.Mais@longbeach.gov
25

26

27

28
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 4 of 16
     `


 1          I, Andrew J. Westall, do hereby declare as follows:

 2          Current Position:

 3          1.    I am currently employed as the Assistant Chief Deputy for the Office of Los Angeles

 4   City Council President Herb J. Wesson, Jr. I have held my current position from November 2005

 5   through November 2011, and from April 2012 to the present.

 6          2.    Among other duties, in my current position as the Assistant Chief Deputy to Los

 7   Angeles City Council President Herb J. Wesson, I lead a staff of up to 50 employees on a wide-

 8   range of municipal issues, including intergovernmental relations, budget, revenue strategies,

 9   ballot measures, labor, housing, planning, economic development, and transportation. As part of
10   my job duties as Assistant Chief Deputy, I have served as the lead staff member for the Rules,

11   Elections, and Intergovernmental Relations Committee from 2012 to the present. That committee

12   oversees the preparation for the Decennial Census for the City, as well as utilization of Decennial

13   Census data for redistricting for the City Council Districts and other purposes described herein. I

14   am the former lead staff member for the Housing, Community, and Economic Development

15   Committee. For six years in that capacity, I oversaw yearly operational budgets of approximately

16   $2 billion in contracts and construction projects administered by the Housing Department,

17   Housing Authority, Community Development Department and the Community Redevelopment

18   Agency.

19          Educational Background:
20          3.    I received a B.A. Degree in Political Science-Public Service from the University of

21   California, Davis in 1996, with an emphasis in urban, environmental, economic, and social public

22   policies, as well as various ethnic studies disciplines.

23          4.    I received a M.A. Degree in Urban Planning from the University of California, Los

24   Angeles in 1999, with an emphasis in social policy and analysis, environmental and transportation

25   public policy, municipal demographics, Geographic Information System (GIS) mapping, and

26   redistricting.

27          Political and Redistricting Experience:

28          5.    From April of 1998 through June of 2000, I worked for the National Association of
                                                        1
                                                            Trial Declaration of Andrew J. Westall (3:18-cv-01865)
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 5 of 16
     `


 1   Latino Elected and Appointed Officials as a consultant, researcher and author. In June of 2000, I

 2   prepared a publication entitled Reapportionment, Redistricting and the Latino Community: 2000

 3   and Beyond, regarding reapportionment and redistricting of legislative and congressional districts

 4   after the 2000 Census, focusing on the Latino communities in seven states.

 5          6.   From January 2001 to November of 2001, I worked as the Assistant to the Speaker

 6   for the Office of the Speaker of the California Assembly Robert M. Hertzberg. In my role, I

 7   worked on the post-2000 Census state redistricting process as the Chief Line Drawer for 38 of the

 8   50 Democratic Assembly Districts in California. The Chief Line Drawer works with decision-

 9   makers, legal counsel and key stakeholders in the crafting of proposed district lines to produce
10   draft maps and data tables for consideration, along with unpublished scenarios, leading ultimately

11   to the final map and data tables for publication. I also have performed work as the drafter of

12   alternative plans for the California Board of Equalization, California Legislature and United

13   States Congress. Alternative plans are unpublished redistricting maps and data table scenarios

14   made available to decision-makers, including State Legislators and Members of the U.S.

15   Congress.

16          7.   From November 2001 to April of 2002, I served as the Technical Director for the City

17   of Los Angeles during the Los Angeles City Council redistricting process. In that capacity, I was

18   the Chief Line Drawer for the City Council Districts. I developed the demographic and

19   geographic databases utilized by the Commission and the public. These databases relied upon,
20   and were primarily based on, Decennial Census data. I also organized 16 public testimony

21   hearings throughout the City, which produced 3,000 attendees and 5,000 written public

22   comments. I reviewed and assessed the voluminous public record and prepared and provided

23   technical reports to the City. Additionally, I designed, developed, and updated the City’s

24   redistricting website.

25          8.   During that same period, from November 2001 to April 2002, I simultaneously

26   worked as the Technical Director and Chief Line Drawer for the Los Angeles Unified School

27   District (LAUSD) redistricting process.

28          9.   From April of 2002 to February of 2004, I worked as Assistant to the Speaker for the
                                                      2
                                                          Trial Declaration of Andrew J. Westall (3:18-cv-01865)
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 6 of 16
     `


 1   Office of the Speaker of the California Assembly Herb J. Wesson, Jr. My duties included

 2   political marketing, public relations, electoral strategy, GIS mapping, demographics, statistics,

 3   and redistricting.

 4          10.   From February 2004 to November of 2005, I worked as the Assistant to the Speaker

 5   for the Office of the Speaker of the California Assembly Fabian Nunez. My duties included

 6   political marketing, public relations, electoral strategy, GIS mapping, demographics, statistics,

 7   and redistricting.

 8          11.   From November of 2011 to March 2012, I served as the Executive Director, Chief

 9   Executive Officer and Administrator for the Los Angeles City Council Redistricting Commission,
10   overseeing six staff members and dozens of contractors in support of the Commission’s work. I

11   organized 22 public testimony hearings throughout the City, with responsibility for managing a

12   process involving over 5,000 attendees and the assessment of 6,551 written public comments. I

13   also organized the Commission’s meetings and prepared and issued a 950-page report to the City

14   Council regarding the Commission’s recommendations for redistricting Los Angeles City Council

15   Districts after the 2010 Census.

16          12.   Attached as Exhibit A to this Declaration is a true and correct copy of my complete

17   and current curriculum vitae (personal contact information redacted).

18          Redistricting in the City of Los Angeles:

19          13.   The City of Los Angeles is a Charter City, organized under Article XI, Section 3 of
20   the California Constitution. Pursuant to Article XI, Section 5(b), the Charter of the City of Los

21   Angeles prescribes the manner in which redistricting will occur after each Decennial Census, and

22   relies upon the use of Census Data.

23          14.   Section 204 of the Los Angeles City Charter requires a redistricting process every ten

24   years. Section 204(b) of the City Charter mandates the formation of a Redistricting Commission

25   to advise the City Council on the drawing of Council district lines. No City officer or employee

26   is eligible to serve on the 21-member Commission. Pursuant to Section 204(c) of the City

27   Charter, the Redistricting Commission must be appointed no later than “the date by which the

28   Census Bureau is to release decennial census data.”
                                                      3
                                                          Trial Declaration of Andrew J. Westall (3:18-cv-01865)
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 7 of 16
     `


 1          15.   With regard to the redistricting process after the 2020 Decennial Census, Charter

 2   Section 204(c) states that “The Commission shall begin the redistricting process at any time after

 3   appointment, but no later than June 1st of 2021, and each subsequent tenth anniversary of that

 4   date.”

 5          16.   Charter Section 204(c) further provides that the City Council “shall adopt a

 6   redistricting ordinance no later than December 31, 2021, and each subsequent tenth anniversary

 7   of that date.”

 8          17.   The first City election following the 2020 Decennial Census (the March 8, 2022

 9   Primary Election) will be consolidated statutorily and contractually with the State Primary
10   Election conducted locally by the Los Angeles County Registrar-Recorder/County Clerk. The

11   Los Angeles County Registrar-Recorder/County Clerk has informed the City of Los Angeles that

12   redistricting of Council District boundaries following the 2020 census must be completed and

13   delivered to the County no later than October 6, 2021, so that the new district lines may be

14   implemented in time for the 2022 election cycle.

15          Principles Applicable to the Redistricting Process:

16          18.   During my work on redistricting for more than a decade, beginning in 2001, for the

17   State of California, City of Los Angeles and LAUSD, I have gained an understanding of the legal

18   and practical considerations relevant to the redistricting process. These principles include the

19   following: (a) ensuring districts contain equal population in compliance with the Equal Protection
20   Clause of the Fourteenth Amendment to the United States Constitution; (b) respecting traditional

21   redistricting criteria such as contiguity (all parts of a district should connect), compactness (a

22   district should be geographically compact with regard to appearance, shape, and borders), due

23   consideration of existing boundaries (such as geographic, street, school, and political

24   subdivisions), and preserving communities of interest (people sharing common interest); and (c)

25   compliance with Section 2 of the federal Voting Rights Act by ensuring that minority voters are

26   not denied equal access to voting opportunities (minority voting blocks are neither fractured nor

27   packed into a district so as to dilute their votes).

28
                                                            4
                                                                Trial Declaration of Andrew J. Westall (3:18-cv-01865)
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 8 of 16
     `


 1          19.   Section 21620 of the California Elections Code allows the City Council to give

 2   consideration in redistricting to topography, geography, cohesiveness, contiguity, integrity,

 3   compactness of territory, and communities of interest within the district. Section 204(d) of the

 4   City Charter requires that all districts “shall be drawn in conformance with requirements of state

 5   and federal law and, to the extent feasible, shall keep neighborhoods and communities intact,

 6   utilize natural boundaries or street lines, and be geographically compact.”

 7          20.   Section 204(a) of the City Charter requires that City Council Districts “shall each

 8   contain, as nearly as practicable, equal portions of the total population of the City as shown by the

 9   Federal Census immediately preceding the formation of districts.” Thus, the City conducts
10   redistricting based on the total population of the City, as it is constitutionally entitled to do under

11   Supreme Court precedent.

12          21.   Pursuant to Section 241 of the City Charter, the City Council consists of 15 members,

13   elected by their respective districts.

14          22.   Based upon the 2010 Decennial Census figures, the total population of the City of

15   Los Angeles was 3,792,621. Therefore, the ideal population size for each Council District would

16   be 252,841 people.

17

18

19          23.   As a result of the 2012 redistricting process, each Council District represents a
20   population of approximately 250,000 residents, with a population deviation of less than +/- 2.5%.

21   Equal distribution of residents in each Council District ensures that every resident has equal

22   access to their City government representative.

23          Importance of Decennial Census Data for Redistricting:

24          24.   During my redistricting work over more than a decade, I have become familiar with

25   and have relied upon Decennial Census data to perform my work. The Decennial Census is the

26   only source that provides the sufficiently granular population count and demographic data the

27   City of Los Angeles needs for redistricting purposes.

28
                                                        5
                                                            Trial Declaration of Andrew J. Westall (3:18-cv-01865)
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 9 of 16
     `


 1          25.   The Decennial Census provides important data points that the City uses in

 2   redistricting such as the number of people per household, household status, age, race, and

 3   ethnicity.

 4          26.   The Decennial Census also provides data on multiple levels that are crucial for

 5   redistricting: a “Census block”; a “Census Block Group” or “Census Tract” level (comprising

 6   several groups of blocks, averaging approximately 5,000 individuals); “Census Place”

 7   (unincorporated County); and at an overall City, County and State level.

 8          27.   The City uses granular population count data when redistricting to create Council

 9   Districts that are of equal size in terms of resident population. Without accurate population count
10   data from the Decennial Census, the City cannot ensure that any redistricting plan complies with

11   constitutional, state, and Charter provisions that require Council Districts be of equal size and

12   conforms to such redistricting principles as contiguity and compactness.

13          28.   Data at all levels of granularity, including the most granular block-level, is necessary

14   to ensure properly populated and lawfully formed City Council Districts. Neighborhood

15   characteristics and population density can change dramatically in Los Angeles from block-to-

16   block, especially near the City’s core. For example, single family neighborhoods such as

17   Hancock Park, with average lot sizes of approximately 14,000 square feet, abut very densely

18   populated portions of Koreatown, filled with multi-family residences and notable for having one

19   of the densest populations in the United States outside of New York City.
20          29.   Inaccurate population count data will thus result in an unevenly reported population

21   distribution, which will in turn deny equal representation to the City’s residents. According to

22   data from the Census Bureau, of the nearly 3.95 million residents in the City of Los Angeles,

23   approximately 37.6% are foreign born (https://www.census.gov/quickfacts/

24   losangelescitycalifornia), a population of foreign-born residents greater than the entire population

25   of twelve states with the lowest population in the United States (Alaska, Delaware, Hawaii,

26   Maine, Montana, New Hampshire, North Dakota, Rhode Island, South Dakota, Vermont, and

27   Wyoming (https://www.census.gov/data/tables/time-series/demo/popest/2010s-state-total.html).

28   Non-citizen residents in the City of Los Angeles are not distributed equally among neighborhoods
                                                       6
                                                           Trial Declaration of Andrew J. Westall (3:18-cv-01865)
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 10 of 16
     `


 1   or the 15 Council Districts. For example, in Council District 9, 50% of residents over the age of

 2   18 are non-citizens, compared with just 13.9% in Council District 5.

 3          30.   Accordingly, residents in Council Districts with large concentrations of undercounted

 4   residents would be denied equal representation. Residents in Districts with larger undercounted

 5   populations would proportionally have less access to their elected representative, denying them an

 6   equal ability to petition their government for redress of grievances as guaranteed by the First

 7   Amendment. The residents of those Districts with more undercounted neighbors would be denied

 8   equal access merely because of where they happen to reside and who their neighbors happen to

 9   be.
10          31.   The City also uses granular race and ethnicity data gathered from the Decennial

11   Census when redistricting to ensure compliance with the Voting Rights Act and other state and

12   federal voting and civil rights laws. Accurate data on race and ethnicity at the block-level is

13   necessary given that population density and demographic diversity can vary sharply among

14   adjacent neighborhoods and abutting city blocks in Los Angeles. Without accurate block-level

15   race and ethnicity data, the City cannot ensure that district lines are drawn in compliance with the

16   Voting Rights Act and other voting and civil rights laws.

17          32.   Block-level demographic data is also necessary for drawing district lines and

18   determining the precise neighborhoods that will be included in particular districts in accordance

19   with the principles of redistricting. As noted, preserving communities of interest is one of the
20   principles the City must consider during redistricting. Block-level demographic data, including

21   age, race and household status, is crucial for identifying those communities of interest and

22   locating their precise geographic bounds.

23
             Importance of Decennial Census Data for the Allocation of City Services and
24           Resources:

25          33.   The City also relies on Decennial Census population count data when managing the

26   allocation of its services and resources to City residents.

27          34.   City services and resources that are allocated to particular neighborhoods are based

28   on the Decennial Census count of people in those neighborhoods. Due to the highly varying
                                                       7
                                                           Trial Declaration of Andrew J. Westall (3:18-cv-01865)
         Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 11 of 16
     `


 1   nature of the population density from one neighborhood to the next, and even from one block to

 2   the next, the granular block-level population count data derived from the Decennial Census is

 3   crucial for properly and efficiently allocating City services and resources to ensure that the needs

 4   of each neighborhood—and, even, each block—are met.

 5          35.   Without reliable, precise, and accurate population count data, the City would not be

 6   able to identify the needs of each community, neighborhood, or high-density city block. The

 7   combination of undercounts in some neighborhoods and overcounts in others will lead to errors in

 8   measuring neighborhood populations, which will in turn lead to misallocation of City resources.

 9          36.   The services that the City provides to its residents are without regard to whether the
10   resident is a citizen or non-citizen. For example, members of the Los Angeles Police Department

11   respond to any call for assistance; members of the Los Angeles Fire Department do not ask for

12   proof of citizenship before rendering emergency services or extinguishing fires; and the City’s

13   Bureau of Sanitation picks up trash for all residents, regardless of their immigration or citizenship

14   status. Accordingly, undercounted neighborhoods will suffer from the lack of sufficiently

15   allocated resources due to inaccurate census data. The City thus needs accurate Decennial Census

16   data to meet the needs of all of its residents and to plan for future needs.

17          37.   Having an accurate neighborhood-by-neighborhood and block-by-block population

18   count is also important in such areas as the City’s Department of City Planning (for urban

19   planning and zoning updates), the City’s Department of Transportation (for infrastructure project
20   assessments), the City’s Economic Workforce and Development Department (for redevelopment

21   purposes), and by the Housing and Community Investment Department (for smart growth

22   analyses).

23   //

24   //

25   //

26   //

27   //

28   //
                                                        8
                                                            Trial Declaration of Andrew J. Westall (3:18-cv-01865)
Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 12 of 16
Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 13 of 16




                 EXHIBIT
          Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 14 of 16
                                    Andrew J. Westall



Professional Experience

Office of Los Angeles City Council President Herb J. Wesson, Jr.
Assistant Chief Deputy                                              Ò±ª»³¾»® îððë ¬± Ò±ª»³¾»® îðïï
                                                                                 ß°®·´ îðïî ¬± Ð®»-»²¬
   Ô»¿¼ -¬¿ºº ³»³¾»® º±® ¬¸» Ý·¬§ Ý±«²½·´ ³¿²¿¹·²¹ ¬»¿³- ±º «° ¬± ëð »³°´±§»»- ±² ¬¸» ·--«»- ±º
   ·²¬»®¹±ª»®²³»²¬¿´ ®»´¿¬·±²-ô ¾«¼¹»¬ô ®»ª»²«» -¬®¿¬»¹·»-ô ¾¿´´±¬ ³»¿-«®»-ô ´¿¾±®ô ¸±«-·²¹ô °´¿²²·²¹ô
   »½±²±³·½ ¼»ª»´±°³»²¬ô ½¿²²¿¾·-ô ¿²¼ ¬®¿²-°±®¬¿¬·±² ·² ¬¸» Ý·¬§ ±º Ô±- ß²¹»´»-å ´»¿¼ -¬¿ºº ³»³¾»®
   º±® ¬¸» Î«´»-ô Û´»½¬·±²-ô ¿²¼ ×²¬»®¹±ª»®²³»²¬¿´ Î»´¿¬·±²- Ý±³³·¬¬»» -·²½» îðïîô ¬¸» ß¼ Ø±½
   Ý±³³·¬¬»» ±² ¬¸» îðîè Ñ´§³°·½- ¿²¼ Ð¿®¿´§³°·½ Ù¿³»-ô ¬¸» ß¼ Ø±½ Ý±³³·¬¬»» ±² Ð±´·½» Î»º±®³ô
   ¿²¼ ¬¸» Þ±¿®¼ ±º Î»º»®®»¼ Ð±©»®- ½¸¿·®»¼ ¾§ ¬¸» Ý±«²½·´ Ð®»-·¼»²¬å º±®³»® ´»¿¼ -¬¿ºº»® º±® -·¨ §»¿®-
   ±ª»®-»»·²¹ ¬¸» ³¿²¿¹»³»²¬ô ±®¹¿²·¦¿¬·±²ô ¿²¼ °«¾´·½¿¬·±² ±º ¬¸» Ý·¬§ Ý±«²½·´ ¿¹»²¼¿- ¬¸®»» ¬·³»- ¿
   ©»»µå º±®³»® ´»¿¼ -¬¿ºº ³»³¾»® º±® ¬¸» Ø±«-·²¹ô Ý±³³«²·¬§ô ¿²¼ Û½±²±³·½ Ü»ª»´±°³»²¬
   Ý±³³·¬¬»» ½¸¿·®»¼ ¾§ ¬¸» Ý±«²½·´³»³¾»® º±® -·¨ §»¿®- ±ª»®-»»·²¹ üî ¾·´´·±² §»¿®´§ ·² ±°»®¿¬·±²¿´
   ¾«¼¹»¬-ô ½±²¬®¿½¬-ô ¿²¼ ½±²-¬®«½¬·±² °®±¶»½¬- ¾§ ¬¸» Ø±«-·²¹ Ü»°¿®¬³»²¬ô Ø±«-·²¹ ß«¬¸±®·¬§ô
   Ý±³³«²·¬§ Ü»ª»´±°³»²¬ Ü»°¿®¬³»²¬ô ¿²¼ ¬¸» Ý±³³«²·¬§ Î»¼»ª»´±°³»²¬ ß¹»²½§ò

Los Angeles City Council Redistricting Commission
Executive Director                                                     Ò±ª»³¾»® îðïï ¬± Ó¿®½¸ îðïî
   Ý¸·»º Û¨»½«¬·ª» Ñºº·½»® ¿²¼ ß¼³·²·-¬®¿¬±® º±® ¬¸» Ý·¬§ ±º Ô±- ß²¹»´»- Ý·¬§ Ý±«²½·´ Î»¼·-¬®·½¬·²¹
   °®±½»-- ±ª»®-»»·²¹ -·¨ -¬¿ºº                                                        ±®¹¿²·¦»¼
   ¬©»²¬§ó¬©± °«¾´·½ ¬»-¬·³±²§ ¸»¿®·²¹- º®±³ Í¿² Ð»¼®± ¬± Í«²´¿²¼óÌ«¶«²¹¿ ©·¬¸ ³±®» ¬¸¿² ëôððð
   ¿¬¬»²¼»»- ¿²¼ êôëëï ©®·¬¬»² °«¾´·½ ½±³³»²¬-ô ²±¬ ·²½´«¼·²¹ ®»¹«´¿® ¿²¼ -°»½·¿´ Ý±³³·--·±²
   ³»»¬·²¹-å ·--«»¼ çëð °¿¹» ®»°±®¬ ¬± ¬¸» Ý·¬§ Ý±«²½·´ ±² ¬·³» ¿²¼ «²¼»® ¾«¼¹»¬ò

Pasadena City College
Adjunct Faculty                                                               Ö¿²«¿®§ îððí ¬± Ó¿§ îðïð
   Ð¿®¬ó¬·³» °®±º»--±® ±º Ð±´·¬·½¿´ Í½·»²½» ¿²¼ ß³»®·½¿² ×²-¬·¬«¬·±²- °®±ª·¼·²¹ ·²-¬®«½¬·±² ¿²¼
   ³»²¬±®-¸·° ¬± ¿°°®±¨·³¿¬»´§ ¬©±ó¬¸±«-¿²¼ -¬«¼»²¬-ô ¬©± ¬± ¬¸®»» ²·¹¸¬- ¿ ©»»µô ©·¬¸ ¿² ¿ª»®¿¹»
   ½´¿-- -·¦» ±º º·º¬§ò

Office of Speaker of the Assembly Fabian Nuñez
Assistant to the Speaker                                             Ú»¾®«¿®§ îððì ¬± Ò±ª»³¾»® îððë
   Í¬¿ºº ³»³¾»® ·² ¬¸» ¿®»¿- ±º °±´·¬·½¿´ ³¿®µ»¬·²¹ô °«¾´·½ ®»´¿¬·±²-ô »´»½¬±®¿´ -¬®¿¬»¹§ô Ù×Í ³¿°°·²¹ô
   ¼»³±¹®¿°¸·½-ô -¬¿¬·-¬·½-ô ¿²¼ ®»¼·-¬®·½¬·²¹å ±®¹¿²·¦»¼ ß--»³¾´§ ½±³³·¬¬»» ¸»¿®·²¹- ¿²¼ ¬±©² ¸¿´´
   ³»»¬·²¹- ¬¸®±«¹¸±«¬ Í±«¬¸»®² Ý¿´·º±®²·¿ °®±ª·¼·²¹ ´±¹·-¬·½-ô °«¾´·½ ±«¬®»¿½¸ô ¿²¼ ¬»½¸²·½¿´ -«°°±®¬ò

Office of Speaker of the Assembly Herb J. Wesson, Jr.
Assistant to the Speaker                                                    ß°®·´ îððî ¬± Ú»¾®«¿®§ îððì
   Í¬¿ºº ³»³¾»® ·² ¬¸» ¿®»¿- ±º °±´·¬·½¿´ ³¿®µ»¬·²¹ô °«¾´·½ ®»´¿¬·±²-ô »´»½¬±®¿´ -¬®¿¬»¹§ô Ù×Í ³¿°°·²¹ô
   ¼»³±¹®¿°¸·½-ô -¬¿¬·-¬·½-ô ¿²¼ ®»¼·-¬®·½¬·²¹å ±®¹¿²·¦»¼ ß--»³¾´§ ½±³³·¬¬»» ¸»¿®·²¹- ¿²¼ ¬±©² ¸¿´´
   ³»»¬·²¹- ¬¸®±«¹¸±«¬ Í±«¬¸»®² Ý¿´·º±®²·¿ °®±ª·¼·²¹ ´±¹·-¬·½-ô °«¾´·½ ±«¬®»¿½¸ô ¿²¼ ¬»½¸²·½¿´ -«°°±®¬ò

City of Los Angeles Redistricting Commission for the LAUSD
Technical Director                                                       Ò±ª»³¾»® îððï ¬± ß°®·´ îððî
   Ý±²-«´¬¿²¬ º±® ÔßËÍÜ ®»¼·-¬®·½¬·²¹ °®±½»--å Ý¸·»º ´·²» ¼®¿©»® º±® ¬¸» ÔßËÍÜ Þ±¿®¼ ±º Û¼«½¿¬·±²
   ¼·-¬®·½¬-ò
           Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 15 of 16
                                                                              ANDREW J. WESTALL

Los Angeles City Council Redistricting Commission
Technical Director                                                       Ò±ª»³¾»® îððï ¬± ß°®·´ îððî
   Ý±²-«´¬¿²¬ º±® Ý·¬§ ±º Ô±- ß²¹»´»- Ý·¬§ Ý±«²½·´ ®»¼·-¬®·½¬·²¹ °®±½»--å Ý¸·»º ´·²» ¼®¿©»® º±® ¬¸» Ý·¬§
   Ý±«²½·´ ¼·-¬®·½¬-å ±®¹¿²·¦»¼ ïê °«¾´·½ ¬»-¬·³±²§ ¸»¿®·²¹- º®±³ É¿¬¬- ¬± Ð¿½±·³¿ ©·¬¸ ³±®» ¬¸¿²
   íôððð ¿¬¬»²¼»»- ¿²¼ ±ª»® ëôððð ©®·¬¬»² °«¾´·½ ½±³³»²¬-å -«¾³·¬¬»¼ ¬»½¸²·½¿´ ®»°±®¬- ¿²¼ ³¿·²¬¿·²»¼
   ©»¾-·¬» ¼»-·¹²ô ¼»ª»´±°³»²¬ô ¿²¼ «°¼¿¬·²¹ò

Office of Speaker of the Assembly Robert M. Hertzberg
Assistant to the Speaker                                                   Ö¿²«¿®§ îððï ¬± Ò±ª»³¾»® îððï
   Í¬¿ºº ³»³¾»® º±® Í¬¿¬» ß--»³¾´§ ®»¼·-¬®·½¬·²¹ °®±½»--å Ý¸·»º ´·²» ¼®¿©»® º±® íè ±º ¬¸» ëð
   Ü»³±½®¿¬·½ ß--»³¾´§ ¼·-¬®·½¬- ·² Ý¿´·º±®²·¿ô ¿- ©»´´ ¿- ¼®¿º¬»® ±º ¿´¬»®²¿¬·ª» °´¿²- º±® ¬¸» Þ±¿®¼ ±º
   Û¯«¿´·¦¿¬·±²ô Í¬¿¬» Í»²¿¬»ô ¿²¼ Ø±«-» ±º Î»°®»-»²¬¿¬·ª»-å º®»¯«»²¬ ©»»µ´§ ¬®¿ª»´ ¬± Í¿½®¿³»²¬±ô
   ·²½´«¼·²¹ ¬¸» »²¬·®» º·²¿´ ³±²¬¸ ±º ¬¸» ´»¹·-´¿¬·ª» -»--·±²å °®±ª·¼»¼ ¹«·¼¿²½» ¿²¼ ²»¹±¬·¿¬»¼ ¾»¬©»»²
   ª¿®·±«- -¬¿¬» ´»¹·-´¿¬±®- ¿²¼ ´»¹·-´¿¬·ª» ½¿«½«-»- ©·¬¸ ®»-°»½¬ ¬± ¼·-¬®·½¬ ¾±«²¼¿®·»-ò

Office of Speaker of the Assembly Robert M. Hertzberg
Field Representative                                                     Ó¿®½¸ ïççç ¬± Ü»½»³¾»® îððð
    Í¬¿ºº ³»³¾»® ¿²¼ ®»°®»-»²¬¿¬·ª» º±® ¬¸» Í°»¿µ»® ¬± ½±³³«²·¬§ »ª»²¬-ô º±®«³-ô ³»»¬·²¹-ô ¿²¼ ±¬¸»®
    °±´·½§ ¼·-½«--·±²- ·² ¬¸» ¿®»¿- ±º ¬®¿²-°±®¬¿¬·±²ô ¬¸» »²ª·®±²³»²¬ô ©¿¬»®ô ¸»¿´¬¸ ½¿®»ô ´¿²¼ «-»ô ¿²¼
    ±¬¸»® ·--«»- ¿ºº»½¬·²¹ ¬¸» Í¿² Ú»®²¿²¼± Ê¿´´»§å ´»¿¼ -¬¿ºº»® º±® ¬¸» -«³³»® ·²¬»®² °®±¹®¿³
    ±ª»®-»»·²¹ ¬©»²¬§ó°´«- ·²¬»®²- ·² »¿½¸ ±º ¬©± ½±²-»½«¬·ª» -«³³»®-å °®±¹®¿³³»® ¿²¼ ¼»ª»´±°»® ±º
    º·´·²¹ -§-¬»³-ô °¸±²» ´±¹-ô ¿²¼ °¸±²» ¾±±µ- º±® ¬¸» Í°»¿µ»®ò

National Association of Latino Elected and Appointed Officials
Consultant                                                                     ß°®·´ ïççè ¬± Ö«²» îððð
   Î»-»¿®½¸»® ¿²¼ ¿«¬¸±® ±º °«¾´·½¿¬·±² ±² ®»¿°°±®¬·±²³»²¬ ¿²¼ ®»¼·-¬®·½¬·²¹ ±º ´»¹·-´¿¬·ª» ¿²¼
   ½±²¹®»--·±²¿´ ¼·-¬®·½¬- ¿º¬»® ¬¸» îððð Ý»²-«-ô »³°¸¿-·¦·²¹ ¬¸» Ô¿¬·²± ½±³³«²·¬§ ·² -»ª»² -¬¿¬»-å
   Ð®»-»²¬»® ¿²¼ °¿²»´·-¬ ¿¬ ¬¸» ÒßÔÛÑ ²¿¬·±²¿´ ½±²º»®»²½» ·² îðððô ¬¸» Ñ®¿²¹» Ý±«²¬§ Þ«-·²»--
   Ý±«²½·´ô ¿²¼ ¬¸» Ò¿¬·±²¿´ Ø·-°¿²·½ Ý¿«½«- ±º Í¬¿¬» Ô»¹·-´¿¬±®- ²¿¬·±²¿´ ½±²º»®»²½» ·² îððïò

Graduate Students Association, UCLA
President                                                                     Ó¿§ ïççé ¬± Ö«²» ïççè
   Ý¸·»º Û¨»½«¬·ª» ¿²¼ Ú·²¿²½·¿´ Ñºº·½»® º±® ¬¸» ±ºº·½·¿´ -¬«¼»²¬ ¹±ª»®²³»²¬ ±º ¿°°®±¨·³¿¬»´§ ïðôððð
   ¹®¿¼«¿¬» ¿²¼ °®±º»--·±²¿´ -¬«¼»²¬-å »´»½¬»¼ °±-·¬·±²å ¿«¬¸±® ±º ²«³»®±«- »¼·¬±®·¿´-å -«½½»--º«´´§
   ¿¼ª±½¿¬»¼ º±® ²»© ¹®¿¼«¿¬» -¬«¼»²¬ ¸±«-·²¹ ²»¿® ½¿³°«- ¿²¼ º®»» ®·¼»®-¸·° º±® -¬«¼»²¬- ±² ¬¸» Í¿²¬¿
   Ó±²·½¿ Þ·¹ Þ´«» Þ«-ò

Office of Assemblymember Deborah V. Ortiz
Legislative Aide                                                        Ö«²» ïççé ¬± Í»°¬»³¾»® ïççé
   Í¬¿ºº ³»³¾»® ¿²¼ °±´·½§ ¿²¿´§-¬ º±® ¬¸» ß--»³¾´§³»³¾»® ±² ·--«»- ±º º±-¬»® ½¿®» ¿²¼ ½¸·´¼ ¿¾«-» ·²
   Í¿½®¿³»²¬± Ý±«²¬§å ½±±®¼·²¿¬±® ±º ¬¿-µº±®½» ¬± ®»·²º±®½» ¬¸» ½±²¬·²««³ ±º ½¿®» º±® ½¸·´¼®»² ¬± »²¼
   ¬¸» ·²½®»¿-» ·² ½¸·´¼ ¼»¿¬¸- º®±³ °¿®»²¬¿´ ¿¾«-»ò

Office of Assistant Secretary Andrew M. Cuomo
Intern                                                               Í»°¬»³¾»® ïççë ¬± Ü»½»³¾»® ïççë

   ±º Ý±³³«²·¬§ Ð´¿²²·²¹ ¿²¼ Ü»ª»´±°³»²¬ ±² »³°±©»®³»²¬ ½±³³«²·¬·»- ¿²¼ »²¬»®°®·-» ¦±²»-å
   ´·¿·-±² ¬± ²«³»®±«- ½·¬·»- ¿²¼ ½±«²¬·»- ½±´´»½¬·²¹ ¼¿¬¿å °®±ª·¼»¼ ¿²²«¿´ ¿²¼ °»®·±¼·½ ®»°±®¬- ¿²¼
   °®»-»²¬¿¬·±²- ±² ¾»¸¿´º ±º ¬¸» ß--·-¬¿²¬ Í»½®»¬¿®§ ¬± ½±²¹®»--·±²¿´ ±ºº·½»- ¿²¼ ¬¸» É¸·¬» Ø±«-»ò

                                                                                                       î
            Case 3:18-cv-01865-RS Document 173-1 Filed 01/13/19 Page 16 of 16
                                                                          ANDREW J. WESTALL

Education

Óòßò Ü»¹®»»ô Urban Planningô UCLA, ïççç
   Û³°¸¿-·- ·² -±½·¿´ °±´·½§ ¿²¼ ¿²¿´§-·-ô »²ª·®±²³»²¬¿´ ¿²¼ ¬®¿²-°±®¬¿¬·±² °«¾´·½ °±´·½§ô ³«²·½·°¿´
   º·²¿²½»ô ¼»³±¹®¿°¸·½-ô Ù×Í ³¿°°·²¹ô ¿²¼ ®»¼·-¬®·½¬·²¹ò
       ß¼ª·-±®-æ Ü®ò Ô»±¾¿®¼± Û-¬®¿¼¿ ¿²¼ Ü®ò Öò Û«¹»²» Ù®·¹-¾§ô ×××

Þòßò Ü»¹®»»ô Political Science-Public Serviceô University of California, Davisô ïççê
   Û³°¸¿-·- ·² «®¾¿²ô »²ª·®±²³»²¬¿´ô »½±²±³·½ô ¿²¼ -±½·¿´ °«¾´·½ °±´·½§ô ¿- ©»´´ ¿- ª¿®·±«- »¬¸²·½
   -¬«¼·»- ¼·-½·°´·²»-ò

Current Community Work and Affiliations

   Memberô UCLA Alumni Association
   Memberô UC Davis Alumni Association

Publications

   Author                                                 Glendale News-Pressô ß°®·´ ïêô îððíò
   Authorô Î»¿°°±®¬·±²³»²¬ô Î»¼·-¬®·½¬·²¹ ¿²¼ ¬¸» Ô¿¬·²± Ý±³³«²·¬§æ îððð ¿²¼ Þ»§±²¼ò National
   Association of Latino Elected and Appointed Officialsô Ö«²»ô îðððò
   Columnistô The Daily Bruinô É·²¬»® ïççéò
   Author                                              The Daily Bruinô Ì«»-ò Ñ½¬ îîô ïççêò
   Co-Editorô Í¬¿¬» Û²¬»®°®·-» Æ±²» Ë°¼¿¬»ò Ü»°¿®¬³»²¬ ±º Ý±³³«²·¬§ Ð´¿²²·²¹ ¿²¼ Ü»ª»´±°³»²¬,
   U.S. Department of Housing and Urban Developmentô ïççêò
   Author                                   The California Aggieô Ü¿ª·-ô Ýßô Ó±²ò Ö¿²ò îíô ïççëò

Past Community Work and Affiliations

   Memberô Board of Directorsô Exposition Metro Line Construction Authority, îðïìóîðïèò
   Memberô Los Angeles County Commission on Local Governmental Servicesô îðïïóîðïëò
   Alternate Memberô Board of Directorsô Expo. Metro Line Construction Authorityô îððéóîðïìò
   President, Greater Toluca Lake Neighborhood Councilô îðïîóîðïí
   Vice President, Greater Toluca Lake Neighborhood Councilô îðïïóîðïîå îðïíóîðïìò
   Member, Pasadena City College Faculty Associationô îððéóîðïïò
   Member,                                                             ô îððíóîððéò
   Memberô Los Feliz Improvement Associationô îðððóîððéò
   Member, Los Angeles                           ission on LAUSD Governanceô îððëóîððêò
   Secretaryô Greater Griffith Park Neighborhood Councilô îððíóîððìò
   Memberô UCLA Alumni Association Leadership Academyô îððíóîððìò
   Vice Presidentô Greater Griffith Park Neighborhood Councilô îððîóîððíò
   External Vice Presidentô Mira Hershey/Hilgard Residents Associationô ËÝÔßô ïççéò
   Advisorô Sacramento County Adult and Aging Commissionô ïççêò
   Presidentô Chi Phi Fraternityô Í·¹³¿ Ü»´¬¿ Ý¸¿°¬»®ô ËÝ Ü¿ª·-ô ïççëò


                                                                                                   í
